Third District Court of Appeal
                               State of Florida

                           Opinion filed May 11, 2016.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                                No. 3D16-866
                          Lower Tribunal No. 16-3899
                             ________________


                                City of Miami,
                                    Petitioner,

                                        vs.

          Village of Key Biscayne and Miami-Dade County,
                                  Respondents.


      A Case of Original Jurisdiction -- Mandamus.

      Victoria Méndez, City Attorney, John A. Greco, Deputy City Attorney, and
Kerri L. McNulty, Assistant City Attorney, for petitioner.

      Shubin & Bass, P.A., and John K. Shubin and Ian E. DeMello, for
respondent Village of Key Biscayne; Abigail Price-Williams, Miami-Dade County
Attorney, and Abbie Schwaderer Raurell and Richard D. Schevis, Assistant
County Attorneys, for respondent Miami-Dade County.


Before ROTHENBERG, SALTER, and SCALES, JJ.


      SCALES, J.
      The City of Miami petitions this Court to issue a writ of mandamus

requiring the trial court to rule on the City’s motion to intervene. The trial court

deferred ruling while the parties to the case below, plaintiff Village of Key

Biscayne and defendant Miami-Dade County, complete conflict resolution

proceedings under chapter 164 of the Florida Statutes. Because the trial court has

no role in determining the City’s participaton in the chapter 164 proceedings, we

deny the City’s petition.



      I. Background

      The City and the National Marine Manufacturer’s Association (NMMA)

entered into a License Agreement that authorized NMMA to conduct the Miami

International Boat Show at a Virginia Key property (both uplands and submerged

lands) known as the Miami Marine Stadium. The first such boat show occurred in

February of 2016.

      In order to construct floating docks for the boat show, NMMA applied to the

County for a permit. The City consented to NMMA’s permit application. On

December 15, 2015, after public hearing, the Miami-Dade County Commission

granted the application and issued the permit.

      Days before the start of the boat show, the Village filed the lawsuit below

against the County, seeking declaratory and injunctive relief. Among other things,



                                         2
the Village’s lawsuit alleged, pursuant to section 163.3215 of the Florida Statutes,

that the County permit was in conflict with the County’s Comprehensive

Development Master Plan.

      On March 8, 2016, the Village Council passed Resolution No. 2016-10,

invoking the conflict resolution procedures of chapter 164 of the Florida Statutes.

The purpose of chapter 164 is to allow a temporary cessation of litigation between

governmental entities while they attempt to resolve their differences outside of the

courtroom. The Village sought a conflict assessment meeting with the County

alone.1 On March 14, 2016, the trial court entered an agreed order to abate the

Village’s lawsuit pursuant to section 164.1041(1) of the Florida Statutes.

      The conflict assessment meeting was scheduled for April 18, 2016. On April

11, 2016, the City filed an emergency motion to intervene in the litigation between

the Village and the County. The City alleged in its motion that the Village violated

chapter 164 by not providing notice to the City of the impending conflict

assessment meeting; and the City sought through this effort at intervention to

secure a place at the negotiation table. Essentially, the City’s motion sought an

order compelling the Village to include the City as a party to the chapter 164

proceedings.

1 At a conflict assessment meeting, designated representatives of the conflicted
governmental entities “shall discuss the issues pertaining to the conflict and an
assessment of the conflict from the perspective of each governmental entity
involved.” § 164.1053(1), Fla. Stat. (2015).

                                         3
      On April 13, 2016, the trial court conducted a hearing on the City’s motion

to intervene, and on the morning of the April 18th conflict assessment meeting, the

trial court entered an order in which the trial court deferred ruling on the City’s

motion. The City filed with this Court its petition for writ of mandamus to direct

the trial court to rule on its motion to intervene.2 In its petition, the City argues that

it is an indispensable party to the chapter 164 proceedings and that the trial court

therefore is required to (i) allow the City to intervene in the lawsuit, and (ii)

compel the Village to include the City in chapter 164 proceedings.



      II. Analysis

      A. Chapter 164

      As noted above, chapter 164 of the Florida Statutes is designed to provide

Florida’s governmental entities with a formal, out-of-court mechanism to resolve

their conflicts. The governing body of the government initiating chapter 164’s

procedures – in this case, the Village Council of the Village of Key Biscayne –

adopts a Resolution and sends both this Resolution and a letter to the chief

administrator of the government with which it is in conflict. § 164.1052(1), Fla.

Stat. (2015). In this instance, the Village gave notice to the County accordingly.



2The City also sought, and received from this Court, a temporary emergency stay
of the chapter 164 proceedings.

                                            4
      Chapter 164 also provides that, if a government already has filed suit against

another government and desires to use chapter 164’s procedures, the governing

body of the government that initiated the lawsuit must apply to the trial court to

abate the court proceedings. § 164.1041(1), Fla. Stat. (2015). The parties have

thirty days from the receipt of the initiating government’s letter to conduct the

conflict assessment meeting. § 164.1053(1), Fla Stat. (2015). Public notice must be

given for the meeting. Id. Then, depending upon whether the parties succeed or fail

in resolving their conflict, additional procedures ensue. See §§ 164.1053-1057, Fla.

Stat. (2015).

      For the purpose of the City’s petition, the critical part of chapter 164 is

section 164.1052(1). This provision governs notice to other governmental entities

that might be affected by the outcome of the chapter 164 proceedings. This

provision reads, in relevant part, as follows:

      The initiating governmental entity also shall mail a copy of the letter
      and resolution to any state, regional, or local governmental entities
      which, in the determination of the initiating governmental entity, may
      have a role in approving or implementing a particular element or
      aspect of any settlement of the conflict or whose substantial interests
      may be affected by the resolution of the conflict . . . . (emphasis
      added)


      Pursuant to section 164.1052(2), only those governmental entities receiving

the notice provided in section 164.1052(1) are entitled to participate in chapter 164

proceeedings.


                                           5
      The Village did not provide notice – or an invitation to participate in the

conflict assessment meeting – to the City. The threshold issue before us is whether,

and to what extent, Florida’s courts are empowered to adjudicate a dispute

regarding an initiating governmental entity’s determination not to provide another

governmental entity notice under section 164.1052(1).

      B. Mandamus Jurisdiction

      This Court has jurisdiction to issue a writ of mandamus under article V,

section 4(b)(3) of the Florida Constitution and rule 9.030(b)(3) of the Florida Rules

of Appellate Procedure. Mandamus is issued to compel a trial court to perform a

ministerial function, not a discretionary action. Bailem v. State, 984 So. 2d 604,

605 (Fla. 3d DCA 2008); Fraternal Order of Police v. Odio, 491 So. 2d 339, 340

(Fla. 3d DCA 1986) (Mem) (“A writ of mandamus may be issued only where a

petitioner has demonstrated a clear legal right on its part, an indisputable legal duty

on the part of the respondent, and the absence of another adequate remedy.”).

      C. The Instant Case

      The City’s petition seeks a writ of mandamus requiring the trial court to

allow the City’s intervention into the Village’s lawsuit against the County.

Essentially, the City seeks an order compelling the Village to include the City in

the chapter 164 proceedings initiated by the Village.




                                          6
      Below, the trial court declined to lift its abatement of the case in order to

allow the City to intervene. At the April 13th hearing on the City’s motion to

intervene, the City suggested that the trial court employ the same type of

“indispensable party” analysis applicable to judicial proceedings. The trial court

correctly observed, however, that chapter 164 confers on the initiating government

the decision to identify and notify the government with whom it is in conflict, as

well as which other governments might participate in the proceedings.3 Here, the

Village identified only the County, the defendant in the Village’s lawsuit, and not

the City.

      The trial court recognized that the Florida Legislature provided no role for

judicial involvement     in determining the participants in the chapter 164

proceedings. The trial court has no authority to compel the Village to send notice

to the City under section 164.1052(1). As a result, this Court has no authority to

direct the trial court, via writ of mandamus, to act on the City’s motion to

intervene.

      Petition denied; stay vacated.




3 The trial court also properly understood that it could entertain the City’s motion
to intervene at a later time in the court proceedings. Implicit in the trial court’s
deferral of the motion to intervene is its recognition that intervention would not
trigger entitlement by the City to participate in the conflict assessment meeting.

                                         7